The opinion of the court was delivered by
Dawson, C. J.:
Plaintiffs invoke our original jurisdiction in mandamus to require the secretary of state to certify the name of W. D. Vance, of Belleville, as the Republican candidate for district judge of the twelfth judicial district on the official ballot to be prepared by the county clerks of the three counties (Cloud, Republic and Washington) for the general election to be held on November 5, 1940.
The secretary of state pleads want of statutory authority to do so.
The controlling circumstances are these: In 1928, the late Tom Kennett, Esquire, of Concordia, was elected district judge of that district. He served so acceptably that at each quadrennial election' thereafter he was renominated and reelected with little or no opposition.
Being affiliated with the Democratic party, Judge Kennett always filed his candidacy as a Democrat, and usually the Republicans refrained from nominating a candidate against him. Such was the situation at the recent primary election in August of this year. Judge Kennett filed for the Democratic nomination. The Republicans did not nominate a candidate against him.
*510On September 3, 1940, Judge Kennett died. Thereafter the Republican and Democratic party committees met and named candidates to fill the vacancy on their respective tickets. The name of the Democratic committee’s nominee will be certified and printed on the general ballot, according to the usual operative interpretation of the statute; but the secretary of state, on advice of his official counsel, holds that he cannot thus certify the name of the Republican committee’s nominee, W. D. Vance.
Whether that attitude is correct depends upon a careful examination of the statute governing the filling of vacancies in nominations for office. Its pertinent provisions read:
“Vacancies occurring after the holding of any primary shall be filled by the party committee of the city, subdistrict, county, or state, as the case may be.” (G. S. 1935, 25-220.)
“In case a candidate who has been duly nominated under the provisions of this act dies before election day, or declines the nomination as in this act provided, or should any certificate of nomination be held insufficient or inoperative by the officers with whom they may be filed, the vacancy or vacancies thus occasioned may be filled by the political party or the persons making the original nominations.” (G. S. 1935, 25-307.)
The statutory provisions just quoted provide the only authority for filling vacancies in party nominations occurring after the primary election. The vacancy in the Republican ballot for the office of district judge did not occur after the primary. It occurred before the primary and at the primary. Being content with the qualifications and judicial record of the sitting judge who was the unopposed candidate for that office on the Democratic ticket, the Republican electors placed no candidate in the field for that office.
It is useless to elaborate on this simple matter. Were the question not so simple, it would be superfluous to write another dissertation on the subject, because what was essentially the same question was treated exhaustively in Koehler v. Beggs, 121 Kan. 897, 250 Pac. 268, in an opinion written by Mr. Justice Burch, the syllabus of which reads:
“The provision of the primary election law, that vacancies occurring after the holding of a primary may be filled by the proper party committee, applies only to vacancies in nominations made at the primary.”
Cases involving substantially the same question under substantially similar statutes in accord with the foregoing are State, ex rel. Corser, v. Scott, 87 Minn. 313, 91 N. W. 1101; State v. Hall, 37 N. D. 259, 163 N. W. 1055; Udie v. Byrne, 60 N. D. 108, 233 N. W. 648; *511Stewart v. Polley, 30 S. D. 54, 137 N. W. 565; State, ex rel. Bancroft, v. Frear, 144 Wis. 79, 128 N. W. 1068, 140 A. S. R. 992.
See, also, our own analogous case of Hamilton v. Raub, 131 Kan. 392, 292 Pac. 396.
A majority of this court adheres to the rule of the Koehler case, and the writ is therefore denied.